Citation Nr: 1400491	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for the Veteran's service-connected erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision. 

In February 2013, the Board remanded the Veteran's claim for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In the February 2013 Board decision it was noted that the Veteran appeared to be seeking a total disability rating based on individual unemployability (TDIU), submitting correspondence to VA in December 2010 noting that he was not working.  This issue was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It is unclear whether any action has been taken on this issue, and to the extent action has not been taken, the issue of TDIU is referred once again.

The issue of entitlement to service connection for Peyronie's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not shown to have caused a penile deformity.

2.  The Veteran's erectile dysfunction is not shown to have either required hospitalization or caused marked interference with employment.

CONCLUSION OF LAW

Criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code (DC) 7913-7522 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court distinguished an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

As such, the Veteran's erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  Here, while the Veteran has not been assigned a compensable rating for his erectile dysfunction, he has been awarded special monthly compensation as a result of it. 

The Veteran's erectile dysfunction is service connected as related to his service-connected diabetes mellitus and assigned a noncompensable rating.  In order to receive a compensable rating for erectile dysfunction there must be competent evidence that it causes a penile deformity.  

The Veteran has disagreed with the denial of a compensable rating.  In his June 2008 notice of disagreement, the Veteran noted that a compensable rating had been denied for his erectile dysfunction on account of a lack of evidence of a penile deformity; but he felt that he did have a penile deformity as he had been diagnosed with Peyronie's disease.
 
In his substantive appeal in August 2009, the Veteran lamented that he was caught in a "Catch 22" in which compensation was denied because his erectile dysfunction did not cause a penile deformity.  He maintained that his diagnosed Peyronie's disease was in fact a penile deformity, but VA had concluded that it was not service connected.  

The Board sympathizes with the Veteran's frustration, but ultimately concludes that a noncompensable rating is appropriate for his erectile dysfunction.

The evidence clearly shows that the Veteran has both erectile dysfunction and a penile deformity.  However, for the erectile dysfunction to warrant a compensable rating based on the presence of a penile deformity, the erectile dysfunction must be shown to actually cause the penile deformity.  That is, the fact that two conditions exist simultaneously is not enough.  Here, the Veteran's penile deformity is shown to be the result of his Peyronie's disease, which is not shown to have been either caused or aggravated by his erectile dysfunction.  The Veteran's Peyronie's disease is not service connected and service connection was specifically denied for Peyronie's disease in a January 2009 rating decision.
 
The Veteran has argued, such as in a May 2009 statement, that his Peyronie's disease is what caused his erectile dysfunction.  However, if this were the case, service connection would not be in effect for erectile dysfunction as the Veteran's Peyronie's disease is not service connected.  His erectile dysfunction is only service connected because it was found to have been caused by his service connected diabetes mellitus.  For a compensable rating for erectile dysfunction it would have to be shown that the erectile dysfunction in fact caused the Peyronie's disease.

In March 2013, a VA examination was provided to evaluate the Veteran's erectile dysfunction and to assess any potential relationship between the erectile dysfunction and the Peyronie's disease.  The examiner diagnosed both erectile dysfunction and Peyronie's disease and noted that the etiology of the erectile dysfunction was both Peyronie's disease and diabetes mellitus.  However, the Veteran was still noted to be able to achieve an erection sufficient for penetration and ejaculation without medication.  The examiner commented that the Veteran's Peyronie's disease was stable, suggesting therefore that it was not aggravated by his erectile dysfunction.  The examiner's suggestion that the Veteran's Peyronie's disease in part caused his erectile dysfunction adds weight to the conclusion that the erectile dysfunction was not causing the Peyronie's disease.

Here, it is undisputed that the Veteran's penile deformity is the result of his non-service connected Peyronie's disease, and the evidence shows that the Peyronie's disease was neither caused, nor aggravated by the Veteran's erectile dysfunction.  

It is acknowledged that a in a May 2009 VA treatment record, it was written "Peyronie's disease and ED from DM-same" but no rationale was provided for such an assertion, and, as noted, service connection was denied for Peyronie's disease in recognition that it was not the result of either the Veteran's military service or his service connected diabetes mellitus.  Moreover, the VA examiner in 2013 provided a more in depth analysis of the Veteran's Peyronie's disease but did not link it to his diabetes mellitus.  

It is therefore accepted that the Veteran's penile deformity is not the result of the Veteran's erectile dysfunction or of a service connected disability.  As such, the criteria for a compensable schedular rating for erectile dysfunction have not been met and a compensable rating is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Veteran receives special monthly compensation based on the loss of use of a creative organ, although it was noted at his 2013 VA examination that he was able to obtain an erection and ejaculate without medication.  As such, the schedular rating that is assigned adequately considers the Veteran's erectile dysfunction and related symptomatology.  However, even if the schedular rating criteria do not adequately describe the Veteran's symptoms, it is not shown that his erectile dysfunction causes other related factors such as those provided by the regulation as "governing norms."  For example, at his 2013 VA examination, the examiner specifically found that his male reproductive system conditions did not impact his ability to work, and there is no record of any hospitalization for treatment of erectile dysfunction.  As such, referral for extraschedular consideration is not warranted.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
In this case, the Veteran's claim for service connection for erectile dysfunction was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  
Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  Additionally, neither the Veteran, nor his representative, has objected to the adequacy of the examination.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A compensable rating for erectile dysfunction is denied.





REMAND


In a January 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Peyronie's disease.  Several weeks later, still in January 2009, the Veteran submitted a letter entitled notice of disagreement in which he discussed his Peyronie's disease.  The RO sent the Veteran a letter in July 2009 suggesting that the Veteran needed to file a notice of disagreement to appeal this decision, but the Board finds the Veteran's January 2009 submission constitutes a notice of disagreement.  As such, a remand is required to provide the Veteran a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should consider the issue of service connection for Peyronie's disease; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.
 

____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


